Case 1:20-cv-01878-RBJ Document 50 Filed 11/10/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01878-RBJ
(consolidated with 1:20-cv-01922-RBJ-MEH
and 1:20-cv-03155-KLM)

BLACK LIVES MATTER 5280, et al.,

Plaintiffs,


v.

CITY AND COUNTY OF DENVER, et al.,

Defendants.



                          NOTICE OF ENTRY OF APPEARANCE


        David C. Cooperstein, Assistant City Attorney for the City and County of Denver, hereby

enters his appearance as counsel of record on behalf of Defendant Paul Pazen.

        DATED this 10th day of November, 2020.

                                            Respectfully submitted,

                                            By: s/ David C. Cooperstein
                                            David C. Cooperstein, Assistant City Attorney
                                            Denver City Attorney’s Office
                                            Civil Litigation Section
                                            201 West Colfax Ave., Dept. 1108
                                            Denver, CO 80202
                                            Telephone: (720) 913-3100
                                            Facsimile: (720) 913-3155
                                            E-mail: david.cooperstein@denvergov.org
                                            Attorney for the City and County of Denver and the
                                            individually named Denver Police Department
                                            Officers
Case 1:20-cv-01878-RBJ Document 50 Filed 11/10/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

I hereby certify that on this 10th day of November, 2020, the foregoing NOTICE OF ENTRY
OF APPEARNCE was filed with the Clerk of the Court using the CM/ECF system, which
will serve the following:

Arnold & Porter Kaye Scholer LLP-Denver        Tara Elizabeth Thompson
Anya Amalia Havriliak                          Loevy & Loevy-Chicago
Colin Michael O’Brien                          311 N. Aberdeen Street
Edward Packard Aro                             Chicago, IL 60607
Matthew J. Douglas
Robert Reeves Anderson                         Andrew McNulty
Timothy R. Macdonald                           Reid Allison
1144 Fifteenth Street, Suite 3100              Killmer, Lane & Newman, LLP
Denver, CO 80202-2569                          1543 Champa St., Suite 400
                                               Denver, CO 80202
ACLU of Colorado                               Counsel for Plaintiffs
Arielle Kay Herzberg
Mark Silverstein
Sara R. Neel
303 E. 17th Ave., Suite 350
Denver, CO 80203

Elizabeth Wang
Daniel M. Twetten
Loevy & Loevy
2060 Broadway, Suite 460
Boulder, CO 80302


                                               s/ Sarah Peasley
                                               Denver City Attorney’s Office
